Eschweilek, J.
The ground upon which the order of the Railroad Commission in the instant case was held invalid is stated to be that the Railroad Commission, upon the petition to have the railroad company authorized to refund the $140 excess demurrage, unlawfully assumed a judicial function of determining contested questions of fact. This result, it is contended, is required by the holding of this court in Waukesha G. & E. Co. v. Waukesha M. Co. 175 Wis. 420, 184 N. W. 702. That case, however, passed upon a contest over a counterclaim which was based upon assertion of a breach of contract entered into between the plaintiff, a public utility, and the defendant for the furnishing by the utility of a certain agreed quantity of gas. It involved a purely contractual relationship and not as here the alleged violation of a statutory obligation. It was there-held that such a dispute was for the courts and not for the Railroad Commission. It there expressly recognized, however (p. 423), the rule which must control here, namely, that for overcharges or inadequate service the Railroad Commission is given authority to investigate, hear, and decide, and make appropriate- orders permitting and authorizing but not attempting to compel the public utility to refund any amount so found to be excessive, unlawful, or unreasonable. The order by the Railroad Commission here was not in the nature of a judgment against the railroad company nor did the *28Commission undertake in any way to enforce such order. The real and only effect of such order is to give apparent or prima facie authority to the railroad company to pay to any particular shipper that which, except for such average agreement or such an order, might seem to be an unlawful preference of such particular shipper and therefore might subject the railroad to a penalty under secs. 195.39 (sec. 1797—22) and 195.40 (sec. 1797—23), or the shipper under sec. 195.41 (sec. 1797—24).
The proceedings before the Railroad Commission were in accordance with the express authority granted to that body by sec. 195.17 (sec. 1797—12) and in compliance with sec. 195.54 (sec. 1797—37m), Stats.
As provided in said sec.' 195.54, passed upon in the Waukesha Case, supra, the refusal of the carrier to make such an authorized refund permits the party aggrieved to maintain an action in the courts of the state to’ recover the amount of any such excessive charge so found, and on such trial the findings of the Commission shall be prima facie evidence only of the truth of the facts found by it.
Plainly, therefore, the railroad company may be heard to assert in any such subsequent trial any and all legitimate defenses that it may have or had to such an order if it elects to stand suit. In such situation we cannot see that any constitutional rights of the railroad company to have its claims passed upon by the courts of this state have been infringed.
.The result reached here is in accord with numerous prior decisions of this court: Frank A. Graham Ice Co. v. C., M. & St. P. R. Co. 153 Wis. 145, 140 N. W. 1097; Chippewa Power Co. v. Railroad Comm. 188 Wis. 246, 205 N. W 900; Commonwealth Tel. Co. v. Carley, 192 Wis. 464, 213 N. W. 469.
The judgment below must be reversed.
By the -Court. — Judgment reversed, and cause remanded with directions to dismiss the complaint.